DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the amendment and response to office action filed 09/16/2021.
Claims 17-18 are newly added.
Claims 1-18 are currently pending and have been examined.

Response to Amendment/Arguments
112(a) Lack of Algorithm
The standing rejections are withdrawn in light of the claim amendments and applicant’s remarks.

112(b) Lack of Antecedent Basis
The standing rejections are withdrawn in light of the claim amendments.

112(b) Unclear Scope
The standing rejections are withdrawn in light of the claim amendments. However, new grounds of rejection are now made in light of the claim amendments.

103
Applicant contends reference Ryan only discloses "information" rather than a "purchase order". Accordingly, applicant contends Ryan does not disclose any claim limitation referring to a "purchase order". Examiner respectfully disagrees. Ryan discloses information regarding a desire to enter into a general contract (Fig.1 item 100, Fig.2 item 200, Fig.3 item 300, paras 20-22, 25, 55-56, 63, 65-66). In other words, Ryan discloses an order for a general contract. However, Ryan in paragraph 63 also discloses that “other example contracts include … contracts for the sale of a good or server …”. In other words, Ryan discloses that a contract may be a purchase contract. As such, since the broadest 
Applicant also contends reference Ryan does not disclose the step/function of “converting ... the purchase order to a format that is uniform for all purchase orders” because Ryan merely teaches inserting information into a template. Examiner respectfully disagrees. The BRI of conversion is simply a change in form. As such, as Ryan discloses changing the form of the purchase information to enter into a purchase contract from a form that is not in a template into a form that is in a template (see at least paragraphs 25-26), Ryan reads upon the claim.
Applicant also contends the cited portions of reference Wright disclose a "contract" rather than a "purchase order". Applicant contends a purchase order does not become a contract unless and until the purchase order is accepted. Examiner respectfully disagrees because the claim limitation at issue, being “generating ... a hash value associated with the purchase order”, does not require that the hash be of the purchase order. Rather, the hash merely must be “associated with” the purchase order. As contracts are “associated with” purchase orders of those contracts, Wright reads upon the claim. 

Claim Objections
Claims 1 and 9 are objected to because of the following informalities. Claims 1 and 9 recite “generating [generate] … an hash value …”. It appears “an” was unintentionally left within the limitation, rather than amending to “a”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Unclear Scope
Claim 9 recites “a processing server” and “a receiver of a processing server …”. Thus, it is unclear whether these two claim recitations refer to the same or different processing server. Therefore, the scope is unclear.
Claims 9-11, 15-16 and 18 recite “the processing server”. However, independent claim 9 recites “a processing server” and “a receiver of a processing server …”. Thus, it is unclear which of the two claim recitations of “a processing server” the “the processing server” refers to. Therefore, the scope is unclear.
Claim 17 recites “storing … in a digital ledger …”. However, claim 1, which claim 17 depends upon, also recites “inserting … into a digital ledger.” Thus, it is unclear whether these two claim recitations refer to the same or different digital ledger. Therefore, the scope is unclear.
Claim 18 recites “a memory … configured to store … in a digital ledger …”. However, claim 9, which claim 18 depends upon, also recites “the processing server … configured to … insert … into a digital ledger.” Thus, it is unclear whether these two claim recitations refer to the same or different digital ledger. Therefore, the scope is unclear.
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claims 10-16 and 18 are also rejected as they depend from claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0269692 A1 to Ryan (hereinafter “Ryan”) in view of US 2019/0057382 A1 to Wright et al. (hereinafter “Wright”) in view of US 2016/0350749 A1 to Wilkins et al. (hereinafter “Wilkins”).

Claim 1:
Ryan teaches:
receiving, by a receiver of a processing server (Fig.7 item 798; paras 96, 98), a purchase order from a supplier, wherein the purchase order includes at least an identification number, a buyer identifier associated with a buyer, and a supplier identifier associated with the supplier (Fig.1 item 100, Fig.2 item 200, Fig.3 item 300, paras 20-22, 25, 55-56, 63, 65-66)
converting, by the processing server (Fig.7 item 700; paras 96, 98), the purchase order to a format that is uniform for all purchase orders received by the processing server (Fig.1 item 110, Fig.4 item 400, paras 23-26, 74-75)
electronically transmitting, by a transmitter of the processing server (Fig.7 item 798; paras 96, 98), the converted purchase order to a computing device of the buyer associated with the buyer identifier (Fig.1 item 120, paras 27-28)
receiving, by the receiver of the processing server (Fig.7 item 798; paras 96, 98), from the computing device of the buyer, a digitally signed purchase order, said digitally signed purchase order being the converted purchase order (Fig.1 item 130, Fig.4 item 410, paras 29-30, 77-78)
receiving, by the receiver of the processing server (Fig.7 item 798; paras 96, 98), from a supplier computer of the supplier, a digitally signed acknowledgment message … indicating that the purchase order is acknowledged for fulfillment by the supplier, said digitally signed acknowledgment message (Fig.1 item 130, paras 29-30)
Ryan does not teach:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier
generating, by the processing server, an hash value associated with the purchase order
inserting, by the processing server, the generated hash value, rather than the purchase order, into a digital ledger
Wright teaches:
generating, by the processing server, an hash value associated with the purchase order (paras 88, 109, 193)
inserting, by the processing server, the generated hash value, rather than the purchase order, into a digital ledger (paras 88, 109, 193)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan to include generating a hash value of the purchase order and inserting the hash value into a digital ledger, as taught by Wright, in order to improve contract security and automation (Wright, paras 7-9).
Ryan in view of Wright does not teach:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier
Wilkins teaches:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier (paras 23, 35, 52, 63)
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier (paras 23-24)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan in view of Wright to include the digital signatures being digitally signed with private keys, as taught by Wilkins, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).
The limitation “receiving ... a digitally signed acknowledgment message including at least the identification number of the purchase order ...” is interpreted as nonfunctional descriptive material and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 2: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 1. Wilkins also teaches:
verifying, by the processing server, a digital signature of the digitally signed purchase order using a public key of the buyer cryptographic key pair (paras 35, 67)



Claim 3: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 1. Wilkins also teaches:
verifying, by the processing server, a digital signature of the digitally signed acknowledgment message using a public key of the supplier cryptographic key pair (paras 35, 67)

Claim 5: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 1. Wright also teaches:
wherein the hash value is generated via application of one or more hashing algorithms to at least the converted purchase order (paras 88, 109, 193)

Claim 6: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 1. Wright also teaches:
wherein the digital ledger is a blockchain (paras 88, 109, 193)

Claim 7: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 6. Wilkins also teaches:
wherein the inserting further includes inserting a digital signature of the digitally signed purchase order into the digital ledger with the generated hash value (paras 58, 66)

Claim 8: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 6. Wilkins also teaches:
wherein the inserting further includes inserting a digital signature of the digitally signed acknowledgment message into the digital ledger with the generated hash value (paras 58, 66)

Claim 9:
Ryan teaches:
a processing server (Fig.7 item 700; paras 96, 98)
a receiver of a processing server (Fig.7 item 798; paras 96, 98) configured to receive a purchase order from a supplier, wherein the purchase order includes at least an identification number, a buyer identifier associated with a buyer, and a supplier identifier associated with the supplier (Fig.1 item 100, Fig.2 item 200, Fig.3 item 300, paras 20-22, 25, 55-56, 63, 65-66)
the processing server (Fig.7 item 700; paras 96, 98) configured to convert the purchase order to a format that is uniform for all purchase orders received by the processing server (Fig.1 item 110, Fig.4 item 400, paras 23-26, 74-75)
a transmitter of the processing server (Fig.7 item 798; paras 96, 98) configured to electronically transmit the converted purchase order to a computing device of the buyer associated with the buyer identifier (Fig.1 item 120, paras 27-28)
wherein the receiver of the processing server is further configured to (Fig.7 item 798; paras 96, 98)
receive a digitally signed purchase order from the computing device of the buyer, said digitally signed purchase order being the converted purchase order (Fig.1 item 130, Fig.4 item 410, paras 29-30, 77-78)
receive, from a computing device of the supplier, a digitally signed acknowledgment message … indicating that the purchase order is acknowledged for fulfillment by the supplier, said digitally signed acknowledgment message (Fig.1 item 130, paras 29-30)
the processing server is further configured to (Fig.7 item 700; paras 96, 98)
Ryan does not teach:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier
generate an hash value associated with the purchase order
insert the generated hash value, rather than the converted purchase order, into a digital ledger
Wright teaches:
generate an hash value associated with the purchase order (paras 88, 109, 193)
insert the generated hash value, rather than the converted purchase order, into a digital ledger (paras 88, 109, 193)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan to include generating a hash value of the purchase order and inserting the hash value into a digital ledger, as taught by Wright, in order to improve contract security and automation (Wright, paras 7-9).
Ryan in view of Wright does not teach:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier
Wilkins teaches:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier (paras 23, 35, 52, 63)
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier (paras 23-24)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan in view of Wright to include the digital signatures being digitally signed with private keys, as taught by Wilkins, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).
The limitation “receive ... a digitally signed acknowledgment message including at least the identification number of the purchase order ...” is interpreted as nonfunctional descriptive material and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 10: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 9. Wilkins also teaches:
wherein the processing server is further configured to verify a digital signature of the digitally signed purchase order using a public key of the buyer cryptographic key pair (paras 35, 67)

Claim 11: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 9. Wilkins also teaches:
wherein the processing server is further configured to verify a digital signature of the digitally signed acknowledgment message using a public key of the supplier cryptographic key pair (paras 35, 67)

Claim 13: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 9. Wright also teaches:
wherein the hash value is generated via application of one or more hashing algorithms to at least the converted purchase order (paras 88, 109, 193)

Claim 14: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 9. Wright also teaches:
wherein the digital ledger is a blockchain (paras 88, 109, 193)

Claim 15: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 14. Wilkins also teaches:
wherein the processing server is further configured to insert a digital signature of the digitally signed purchase order into the digital ledger with the generated hash value (paras 58, 66)

Claim 16: 
Ryan in view of Wright in view of Wilkins teach all limitations of claim 14. Wilkins also teaches:
wherein the processing server is further configured to insert a digital signature of the digitally signed acknowledgment message into the digital ledger with the generated hash value (paras 58, 66)

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Wright in view of Wilkins and further in view of US 10,158,480 B1 to Winklevoss et al. (hereinafter “Winklevoss”).

Claim 4:
Ryan in view of Wright in view of Wilkins teach all limitations of claim 1. Ryan in view of Wright in view of Wilkins does not teach:
wherein the hash value is generated via application of one or more hashing algorithms to at least the identification number and a timestamp
Winklevoss teaches:
wherein the hash value is generated via application of one or more hashing algorithms to at least the identification number and a timestamp (7:49-65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan in view of Wright in view of Wilkins to include the hash value being generated via application of one or more hashing algorithms to at least the identification number and a timestamp, as taught by Winklevoss, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).

Claim 12:
Ryan in view of Wright in view of Wilkins teach all limitations of claim 9. Ryan in view of Wright in view of Wilkins does not teach:
wherein the hash value is generated via application of one or more hashing algorithms to at least the identification number and a timestamp
Winklevoss teaches:
wherein the hash value is generated via application of one or more hashing algorithms to at least the identification number and a timestamp (7:49-65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan in view of Wright in view of Wilkins to include the hash value being generated via application of one or more hashing algorithms to at least the identification number and a timestamp, as taught by Winklevoss, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Wright in view of Wilkins in view of US 2018/0240112 A1 to Castinado et al. (hereinafter "Castinado") and further in view of US 2018/0374097 A1 to Hanna (hereinafter “Hanna”).

Claims 17-18:
Ryan in view of Wright in view of Wilkins teach all limitations of claim 1. Wilkins also teaches:
verifying, by the processing server, [the processing server configured to verify] the digital signatures of the digitally signed purchase order using the public key of the buyer cryptographic key pair and the public key of the supplier cryptographic key pair (paras 23, 35, 67)
Ryan in view of Wright in view of Wilkins does not teach:
storing, in a memory of the processing server, [a memory of the processing server configured to store] a plurality of entity profiles in a digital ledger, the plurality of entity profiles including a buyer profile and a supplier profiles, the buyer profile including a public key of the buyer cryptographic key pair, the supplier profile including a public key of the supplier cryptographic key pair
Castinado teaches:
storing, in a memory of the processing server, [a memory of the processing server configured to store] a plurality of entity profiles …, the plurality of entity profiles including a … profile and a … profiles, the … profile including a public key of the … cryptographic key pair, the … profile including a public key of the … cryptographic key pair (paras 149, 181, 267-268, 298)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Ryan in view of Wright in view of Wilkins to include storing, in a memory of the processing server, a plurality of entity profiles, the plurality of entity profiles including public keys of cryptographic key pairs, as taught by Castinado, in order to improve public key retrieval (Castinado, paras 106, 247). The limitations “buyer profile”, “supplier profile”, “buyer cryptographic key pair” and “supplier cryptographic key pair” are interpreted as nonfunctional descriptive material of the “profile” and “cryptographic key pair” and thus, do not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008). 
Ryan in view of Wright in view of Wilkins in view of Castinado does not teach:
storing, in a memory of the processing server, a plurality of entity profiles in a digital ledger
Hanna teaches:
storing, in a memory of the processing server, a plurality of entity profiles in a digital ledger (Abstract; Fig.1 item 19; paras 2, 51-56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Ryan in view of Wright in view of Wilkins in view of Castinado to include a digital ledger to store the plurality of entity profiles, as taught by Hanna, in order to improve system trust and system security (Hanna, paras 33).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685